                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

ROBERT J. WHITEMAN, JR.,                         )
# 60495-066,                                     )
                                                 )
                      Petitioner,                )
                                                 )
       vs.                                       )       Case No. 18-cv-1652-MJR
                                                 )
WILLIAM TRUE,                                    )
                                                 )
                      Respondent.                )


                            MEMORANDUM AND ORDER
REAGAN, Chief District Judge:

       This action comes before the Court on Petitioner Robert J. Whiteman’s motion to

withdraw the instant Petition. (Doc. 20). He states that this action is duplicative of another

habeas corpus case he brought in this Court, Whiteman v. True, Case No. 18-cv-1555-NJR (S.D.

Ill. filed Aug. 27, 2018), in that both actions seek relief from punishment imposed as a result of

the same disciplinary report (Incident Report #2991543). Whiteman filed the instant action on

January 8, 2018, while he was incarcerated at the Federal Correctional Facility at Danbury,

Connecticut, and it was subsequently transferred to this Court after Petitioner was moved to the

USP-Marion. Meanwhile, Whiteman filed the Petition docketed at Case No. 18-cv-1555-NJR,

which challenges both Incident Report #2991543, and another 2017 disciplinary ticket.

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Whiteman has

the right to voluntarily withdraw his Petition. Accordingly, the motion to withdraw (Doc. 20) is

GRANTED and this action is DISMISSED without prejudice.

       Respondent is relieved of the obligation to file an answer or other response in this case.




                                                1
The Clerk is DIRECTED to close this case and enter judgment.

IT IS SO ORDERED.

DATED: October 23, 2018


                                          s/ MICHAEL J. REAGAN
                                          Chief Judge
                                          United States District Court




                                     2
